Case 1:19-cv-00377-JTN-SJB ECF No. 49, PageID.578 Filed 11/13/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 LENORE ELLEN WALTERS,

        Plaintiff,
                                                                     Case No. 1:19-cv-377
 v.
                                                                     HON. JANET T. NEFF
 CHALLENGE MANUFACTURING
 COMPANY,

        Defendant.
 ____________________________/


                                   OPINION AND ORDER

       Plaintiff, proceeding pro se, initiated this action against her employer, Defendant Challenge

Manufacturing Company, alleging claims of hostile work environment and retaliation based on

her age in violation of the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 et

seq. Defendant filed a Motion for Summary Judgment. The matter was referred to the Magistrate

Judge, who issued a Report and Recommendation (R&R), recommending that this Court grant

Defendant’s motion and dismiss Plaintiff’s Complaint with prejudice. The matter is presently

before the Court on Plaintiff’s objection, as supplemented, to the Report and Recommendation. In

accordance with 28 U.S.C. § 636(b)(1) and FED. R. CIV. P. 72(b)(3), the Court has performed de

novo consideration of those portions of the Report and Recommendation to which objection has

been made. For the following reasons, the Court denies the objection.

       An objection to a magistrate judge’s report and recommendation must “specifically identify

the portions of the proposed findings, recommendations, or report to which objections are made
Case 1:19-cv-00377-JTN-SJB ECF No. 49, PageID.579 Filed 11/13/20 Page 2 of 3




and the basis for such objections.” W.D. Mich. LCivR 72.3(b). Plaintiff presents no discernable

valid objection to the Report and Recommendation.

       Plaintiff first asserts in her one-page objection that “[d]ue to COVID-19 [and the]

Governor’s ‘stay-at-home-order,’ [she had] [n]o means/ability to respond completely to

[D]efendant’s Motion for Summary Judgment” (Pl. Obj., ECF No. 47 at PageID.576). However,

contrary to Plaintiff’s assertion, the Magistrate Judge granted Plaintiff an extension for filing a

response to Defendant’s motion (Order, ECF No. 42), after which Plaintiff filed a 16-page response

to Defendant’s motion (Resp., ECF No. 43).

       The remainder of Plaintiff’s “objection” to the Report and Recommendation consists of

her claim that her “inability to retain legal counsel resulted in fundamental unfairness impinging

on due process rights” (Pl. Obj., ECF No. 47 at PageID.576). However, Plaintiff does not identify

any factual or legal error by the Magistrate Judge that would warrant rejecting the Report and

Recommendation.      Hence, to the extent Plaintiff’s objection also includes a “request for

counsel/assistance” (id.; Supp., ECF No. 48 at PageID.577), such request is moot.

       Accordingly, this Court denies the objection and adopts the Magistrate Judge’s Report and

Recommendation as the Opinion of this Court. Because this Opinion and Order resolves all

pending claims in this case, a Judgment will also be entered. See FED. R. CIV. P. 58. Further,

because this action was filed in forma pauperis, this Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3), as recommended by the Magistrate Judge, that an appeal of this decision would not

be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610 (6th Cir. 1997), overruled

on other grounds by Jones v. Bock, 549 U.S. 199, 206, 211-12 (2007).

       Therefore:




                                                2
Case 1:19-cv-00377-JTN-SJB ECF No. 49, PageID.580 Filed 11/13/20 Page 3 of 3




       IT IS HEREBY ORDERED that the Objection (ECF Nos. 47 & 48) is DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 46) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant’s Motion for Summary Judgment (ECF No.

40) is GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: November 13, 2020                                       /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 3
